NO. 07-08-0177-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 20, 2008



______________________________



IN RE RONNIE GENE LONG, RELATOR

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Relator, Ronnie Gene Long, filed his Application for Writ of Mandamus on March 28, 2008, contending that the trial court denied his Motion Nunc Pro Tunc.  However, Long did not include in the appendix to his application a “certified or sworn copy of any order complained of, or any other document showing the matter complained of.”  
Tex. R. App. P.
 52.3(j)(A). 

  	Additionally, Long did not pay the filing fee required under Rule 5 of the Texas Rules of Appellate Procedure.  By letter from this Court, dated April 24, 2008, we advised Long that the “filing fee in the amount of $125.00 did not accompany the captioned original proceeding.  Unless the filing fee is paid by Monday, May 5, 2008, this proceeding will be subject to dismissal.”  
Tex. R. App. P.
 5.  Long has not paid the fee as directed nor has he filed an affidavit of indigence.  
See
 
Tex. R. App. P.
 
20.1.  

Accordingly, we 
dismiss Long’s petition.  
See
 
In re Chavez
, 62 S.W.3d 225 (Tex.App.–Amarillo 2001, orig. proceeding).





Mackey K. Hancock

  				        Justice